In an action to recover damages for legal malpractice, the defendants appeal from an order of the Supreme Court, Suffolk County (Baisley, J.), entered January 31, 1992, which denied their motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
The plaintiffs brought this action to recover damages for legal malpractice based on the allegation that the defendants failed to commence a proceeding pursuant to CPLR article 78 within the applicable Statute of Limitations period. Since the plaintiffs failed to demonstrate that, but for the defendants’ negligence, they would have prevailed in the proceeding pursuant to CPLR article 78, summary judgment is awarded to the defendants (see, Gonzales v O’Hagen & Reilly, 189 AD2d 801; Flinn v Aab, 167 AD2d 507; Mahoney v Manfredi, 166 AD2d 557). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.